DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-260 have been cancelled and Claims 261-280 have been added; therefore, Claims 261-280 are currently pending in application 16/395,516.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 261-280 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,296,872. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for managing access to a resume database, searching the resume database, generating a resume summary based10 on a stored resume and job description, accessing a resume management and recruitment workflow system via a graphical user interface, and composing a resume for a candidate.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 261-280 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 261-280 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 261-280 is/are directed to the management of an employment resume; specifically, the independent claims recite the following elements: 
receiving a resume representing a set of skills and a term of experience for each skill, said resume partitioned into portions for each skill, each portion comprising phrases of text indicating a skill and a term of experience for each skill (Certain methods of organizing human activity and Mental processes); 
storing the received resume (Certain methods of organizing human activity and Mental processes); 
receiving a resume search request, said search request comprising a required skill as a job requirement (Certain methods of organizing human activity and Mental processes); 
searching the stored resume for text that corresponds to the job requirement, and identifying, based on said search, a portion of the stored resume that corresponds to the required skill (Certain methods of organizing human activity and Mental processes); 
analyzing said identified portion, and determining that said text within the phrases indicating the skill does not match the required skill to a predetermined level (Certain methods of organizing human activity and Mental processes); 
determining a synonym of said text that matches the required skill at a predetermined match level, said synonym representing said skill (Certain methods of organizing human activity and Mental processes); 
modifying said stored resume by substituting the synonym for said text within the identified portion (Certain methods of organizing human activity and Mental processes); 
and communicating said modified version of the resume in response to said resume search request (Certain methods of organizing human activity and Mental processes).  
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 261-280 are rejected under 35 U.S.C. 102(b) as being anticipated by Nadkarni (US 6,266,659 B1)
As per independent Claims 261, 270, and 277, Nadkarni discloses a method (system, apparatus) (Fig.1 and C4-C5) comprising: 
receiving, at a computing device, a resume in an electronic format representing a set of skills and a term of experience for each skill, said resume partitioned into portions for each skill, each 
storing, via the computing device, the received resume in a resume database (See at least C6-C7); 
receiving, via the computing device, a resume search request, said search request comprising a required skill as a job requirement (See at least C5-C6 and C8-C9); 
searching, via the computing device, the stored resume for text that corresponds to the job requirement, and identifying, based on said search, a portion of the stored resume that corresponds to the required skill (See at least C5-C6 and C8-C9);
analyzing, via the computing device, said identified portion, and determining that said text within the phrases indicating the skill does not match the required skill to a predetermined level (See at least C6-C7);
determining, via the computing device, a synonym of said text that matches the required skill at a predetermined match level, said synonym representing said skill; modifying, via the computing device, said stored resume by substituting the synonym for said text within the identified portion (See at least C8-C9);
and communicating, via the computing device, said modified version of the resume in response to said resume search request (See at least C9-C10).
As per Claims 262, 271, and 278, Nadkarni discloses wherein said resume search request further comprises a term of experience for said required skill as part of the job requirement (See at least C5-C6 and C8-C9).
As per Claims 263, 264, 272, and 279, Nadkarni discloses determining that the term of experience for said skill does not satisfy the term of experience for the required skill; determining a phrase that broadens the characterization of the skill such that the skill's term of experience satisfies the job requirement's term of experience, said determined phrase accurately representing said skill and 
As per Claims 265, 273, and 280, Nadkarni discloses analyzing, upon receiving said resume and prior to said search, each portion of the resume; determining, based on said analysis, a phrase within a portion that describes the skill too narrowly; determining an alternate phrase that broadens the way the skill is described; and substituting the alternate phrase for said determined phrase within said portion, wherein said stored resume is based on said substitution (See at least C5-C6 and C8-C9).
As per Claims 266 and 274, Nadkarni discloses wherein said term of experience and the job requirement represent a duration of time (See at least C5-C6 and C8-C9).
As per Claims 267 and 275, Nadkarni discloses wherein said portions of the resume that comprise a term of experience less than the job requirement's term of experience are excluded from said search (See at least C7-C9).
As per Claim 268, Nadkarni discloses wherein said receiving step further comprises receiving a plurality of resumes, wherein said search is performed for each of the plurality of resumes (See at least C7-C9).
As per Claims 269 and 276, Nadkarni discloses modifying said search request based on said synonym, and searching said stored resume based on said modified search request (See at least C7-C9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

April 6, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629